UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6281



CHRISTIANNE MARIE BUCHANAN,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-264-R)


Submitted:   July 2, 1998                   Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, MORRISSEY, HERSHNER & JACOBS, Richmond, Vir-
ginia, for Appellant. Michael Thomas Judge, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christianne   Buchanan   appeals   the   district   court’s   order

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Buchanan v. Angelone, No. CA-97-264-R

(W.D. Va. Jan. 16, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                             DISMISSED




                                  2